Case 2:18-cv-08568-JFW-AS Document 9 Filed 10/05/18 Page 1 of 1 Page ID #:99

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:

UNITED STATES OF AMERICA
                                                          2:18−cv−08568−JFW−AS
                                        PLAINTIFF(S)

       v.
359,527.06 USD SEIZED FROM COMPASS BANK
ACCOUNT −3825 , et al.
                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                                                ATTORNEY CASE OPENING
                                     DEFENDANT(S).




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

  10/5/2018                  6
Date Filed               Doc. No.        Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):
Warrant caption does not match complaint caption verbatim. If party names do not fit in
caption space provided, enter the name of the first party and write "see attached," then attach
face page of complaint or addendum to warrant. Please re−file your request to issue the
warrant.



                                         Clerk, U.S. District Court

Dated: October 5, 2018                   By: /s/ Edwin Sambrano edwin_sambrano@cacd.uscourts.gov
                                            Deputy Clerk



              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
